Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2044
                       Lower Tribunal No. 05-15686
                          ________________

                            J.B., The Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Karla Perkins, for appellee Department of Children and Families; Sara
E. Goldfarb, Statewide Director of Appeals, and Laura J. Lee, Assistant
Director of Appeals (Tallahassee); KCB Law, PLLC, and Khairiya C. Bryant
(Orlando), for appellee Guardian ad Litem.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Fla. Dep’t of Child. & Families v. A.R., 253 So. 3d 1158,

1164 (Fla. 3d DCA 2018) (“Appellate review of a termination of parental

rights case is ‘highly deferential. . . . a finding that evidence is clear and

convincing enjoys a presumption of correctness and will not be overturned

on appeal unless clearly erroneous or lacking in evidentiary support.’”

(quoting C.G. v. Dep’t of Child. & Families, 67 So. 3d 1141, 1143 (Fla. 3d

DCA 2011))); J.E. v. Dep’t of Child. & Families, 126 So. 3d 424, 427 (Fla. 4th

DCA 2013) (“While a trial court’s decision to terminate parental rights must

be based on clear and convincing evidence, our review is limited to whether

competent substantial evidence supports the trial court’s judgment.”); T.J. v.

E.W.R., 721 So. 2d 723, 725 (Fla. 1998) (holding that incarceration may be

a factor, when considered with other factors in evidence, when determining

whether to terminate parental rights on the ground of abandonment).




                                      2